department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun uniform issue list legend taxpayer a irax amount c amount d company f dear this is in response to your request dated date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira x totaling amount c taxpayer a asserts that her failure to accomplish a rollover of a portion of amount c within the 60-day period prescribed by sec_408 of the code was caused by her anticipated need of funds to help prevent a potential loss of her home and the lack of guidance from company f taxpayer a has ira x with company f ira x is an individual_retirement_account which receives contributions from a simple_ira plan due to adverse economic conditions taxpayer a was faced with the potential loss of her home while pursuing a modification of her mortgage taxpayer a prepared for an anticipated cash demand by withdrawing amount c from ira x taxpayer a represents that she intended to return any withdrawn funds that were not needed to save her home from potential foreclosure to an ira after the mortgage modification was completed which was after the expiration of the 60-day rollover period taxpayer a redeposited a portion of the amount withdrawn from ira x amount d into ira x the representative of company f erroneously placed amount d back into ira x even though the day rollover period had expired and amount dis considerably more than may be contributed to a simple_ira plan for the plan_year based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the rollover of amount d sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a fails to establish that the failure to accomplish a timely rollover was caused by mistakes made by company f taxpayer a withdrew amount c with the intent to use such amount to accomplish a modification of the mortgage and made no attempt to rollover such amount until after such modification was completed company f's failure to provide guidance regarding what constitutes a timely rollover and company f's error in accepting the contribution of amount d after the expiration of the 60-day rollover period is not the type of financial_institution error which allows us to waive the day requirement therefore pursuant to sec_408 of the code the service will not waive the 60-day rollover requirement with respect to the rollover of amount d to ira x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact id at - please address all correspondence to se t ep ra t3 sincerely yours - - __ tvz - __ -c'-c laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
